Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 06/08/2022 has been entered.
In response to FINAL-Office Action mailed on 02/10/2022, applicants’ response dated 06/08/2022 is acknowledged; applicants' response, arguments, and amendments have been fully considered and are deemed to be persuasive to overcome the rejections previously applied. In said response, applicants’ have amended claims 1 and 13-14 and added a new claim 40. Examiner notes that in said response dated 06/08/2022,  applicants’ have annotated claims 15-17 as “Canceled” and have not deleted the text of claims 15-17, therefore examiner interprets claims 15-17 as “Withdrawn”. Amended claims 1-6 and 8-40 are pending in this application. Rejections and/or objections not reiterated from previous office action are hereby withdrawn.
Withdrawn-Claim Rejections: 35 USC § 112(b)
Previous rejection of claims 8-9 and 13-14, rejected under 35 U.S.C. 112(b), is being withdrawn due to claim amendments and persuasive arguments. 
Withdrawn-Claim Rejections: 35 USC § 112(a)
Previous rejection of claims 1-6 and 8-12, rejected under 35 U.S.C. 112(a), for written-description and enablement is being withdrawn due to claim amendments and persuasive arguments. 
Withdrawn-Claim Rejections: 35 USC § 103 (AIA ) 
Previous rejection of claims 1-6 and 8-13, rejected under 35 U.S.C. 103(a) as obvious over Del Cardayre et al., (US 11,008,597 B2) and further in view of Dong et al., (Microbiol. Res., 2012, Vol. 167: 602-607), Zhou et al., (PNAS., 2008, Vol. 105(17): 6249-6254), Gramajo et al., (US 10,119,145 B2), Beld et al., (Chem. Biol., 2014, Vol. 21(10): 1293-1299) and Coffin M., (US 10,167,482), is being withdrawn due to claim amendments and persuasive arguments (for details, see applicants’ arguments/remarks dated 06/08/2022; pages 10-11).   
Examiner Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with Robin C. Chiang on 07/01/2022.
The application has been amended as follows:
In the Claims
Cancel withdrawn claims 15-39
Allowable Subject Matter
Claims 1-6, 8-14 and 40 are allowed.


Any comments considered necessary by applicant must be submitted no later than the payment of issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHIRAMA RAGHU whose telephone number is (571)272-4533. The examiner can normally be reached on M-F 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/GANAPATHIRAMA RAGHU/           Primary Examiner, Art Unit 1652